Citation Nr: 1624183	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  14-25 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for a left foot disability.

6.  Entitlement to service connection for congestive heart failure.

7.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).

(The issue of entitlement to a waiver of an overpayment of VA nonservice-connected pension benefits is the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to January 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of that hearing is associated with the claims file.

The Board notes that the issue of entitlement to a waiver of overpayment of nonservice-connected pension benefits is the subject of a separate decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(10)(a)(3) (providing that because they differ from other issues so greatly, separate decisions shall be issued in certain cases in order to produce more understandable decision documents).

The issues of entitlement to service connection for hearing loss, entitlement to an increased rating for erectile dysfunction, entitlement to service connection for hypertension, and entitlement to service connection for anxiety as secondary to PTSD have been raised by the record in an April 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Review of the record reflects that some, but not all, of the Veteran's service treatment records have been associated with the claims file.  In March 2010, the RO issued a formal finding of unavailability of partial service treatment records, noting a September 2009 response from the National Personnel Records Center (NPRC).  Review of the record reflects that, in September 2009, the NPRC provided all available service treatment records.  In March 2010 and April 2010, the RO sent letters to the Records Management Center (RMC) in an effort to obtain all missing service treatment records.  However, the record does not show a response from the RMC.  

In cases where the Veteran's service treatment records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).

Accordingly, the RO should again contact the RMC to obtain any outstanding service treatment records.  

Additionally, review of the record reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Records held by the SSA may help the Veteran substantiate his claims.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  As the SSA records may be relevant to the Veteran's claims, efforts to obtain the SSA records must be made until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Last, the Veteran should be provided with an updated VA examination to determine the severity of his service-connected PTSD.  The record reflects that the Veteran last underwent a VA examination assessing the severity of his PTSD in June 2010, approximately six years ago.  During his October 2014 hearing before the Board, the Veteran reported PTSD symptoms worse in severity since his last examination.  Accordingly, a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Records Management Center (RMC), and request the Veteran's complete service treatment records.  A copy of any request(s) sent to the RMC, and any reply, to include a negative reply or any records obtained, should be included in the claims file.  Once a response is received from the RMC, please provide an updated formal finding concerning the unavailability of the Veteran's service treatment records including the results of any request(s) sent to the RMC.  A copy of any updated formal finding should be included in the claims file.

2.  Contact SSA and request a copy of all materials, to include medical records, related to the Veteran's SSA benefits.  Once obtained, associate these records with the claims file.  If SSA notifies VA that these records are unavailable, place a copy of this notification in the Veteran's claims file.

3.  Thereafter, schedule the Veteran for a comprehensive VA psychiatric examination to determine the current severity of the Veteran's PTSD.  The evidence of record, in the form of electronic records, and any additional VA treatment or evaluation records in digital formats must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms. 

The examiner must comment upon the presence or absence, and the frequency or severity of symptoms due to PTSD.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning. 

The examiner must also provide an opinion whether the functional effects of the Veteran's PTSD and any other psychiatric disability or characteristics, signs, or symptoms of other disability that are not differentiable from the Veteran's PTSD render him unable to obtain or retain employment. 

If the examiner cannot provide any of the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the issues on appeal.  If any of the claims are denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







